Citation Nr: 1742891	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  07-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a cervical spine disability with radiculopathy, to include as secondary to a neck laceration. 

Entitlement to service connection for a back disability. 

Entitlement to service connection for tinea pedis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from August 1974 to December 1977, and from December 1977 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2011, the Veteran and his spouse presented testimony in a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A copy of the transcript has been associated with the claims folder.  In a June 2017 letter, the Veteran was apprised of this situation and afforded an opportunity to provide testimony before a different Veterans Law Judge.  In a June 2017 response, he declined to have another hearing.

In June 2011, the Board remanded the appeal, in part, to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board, for reasons explained below, regrets that it must once again remand these claims for additional development action. 

Cervical Spine Disability with Radiculopathy

The Veteran has asserted that he developed a cervical spine condition with radiculopathy while in service, including due to a service-connected neck laceration. 

In June 2011, the Board remanded the issue of a cervical spine disability, finding that a VA examination was necessary to determine the etiology of the Veteran's current disability. 

A February 2017 VA examination was conducted, with a diagnosis of chronic cervical strain, and cervical spine intervertebral disc syndrome (IVDS) with degenerative arthritis and right upper radiculopathy.  The examination noted the Veteran's November 1977 neck laceration, and the Veteran's lay statements regarding prolonged strenuous activities in service.  A VA medical opinion was issued, which stated that the Veteran's cervical spine disability was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner reasoned that there was no objective medical evidence provided in the in-service records that could establish a direct relationship between the Veteran's current disability and his military service.  The Board finds that this opinion was inadequate as it does not provide any rationale for the conclusion reached.  

Back Disability 

In June 2011, the Board also remanded the issue of a back disability, finding that a VA examination was necessary to determine the etiology of the Veteran's current disability. 

A February 2017 VA examination was conducted, with a diagnosis of lumbosacral strain and degenerative arthritis of the spine.  The examination noted the Veteran's lay statements regarding prolonged strenuous activities in service.  A VA medical opinion was issued, which stated that the Veteran's back disability was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner reasoned that there was no objective medical evidence provided in the in-service records that could establish a direct relationship between the Veteran's current disability and his military service.  The Board finds that this opinion was inadequate as it does not provide any rationale for the conclusion reached.  The opinion failed to consider the Veteran's statements regarding his duties during service as an automotive diesel mechanic (see January 2011 Hearing Transcript).  Nor did the opinion mention the Veteran's February 1979 in-service complaint of low back pain as the result of a motor vehicle accident in December 1978.  Service treatment records from December 1977 also reveal a record for traumatic contusions to the thoracic vertebrae region, upper lumbar. 

Tinea Pedis

Finally, in June 2011, the Board remanded the issue of tinea pedis, finding that a VA examination was necessary to determine the etiology of the Veteran's current disability. 

A February 2017 VA examination was conducted, with a diagnosis of tinea pedis with onychomycosis.  The examination noted the Veteran's lay statements regarding the condition first occurring during active duty due to wearing boots for prolonged periods.  The skin fungal infection progressed to involve the toenails.  A VA medical opinion was issued, which stated that the Veteran's foot disability was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner reasoned that there was no objective medical evidence provided in the in-service records that could establish a direct relationship between the Veteran's current disability and his military service.  The Board finds that this opinion was inadequate as it does not provide any rationale for the conclusion reached.  This opinion also failed to consider the Veteran's in-service diagnosis of athlete's foot (tinea pedis) in January 1976 and the Veteran's lay statements regarding his foot condition and treatment (see January 2011 Hearing Transcript). 

Additionally, any outstanding records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional evidence is associated with the claims file, obtain an addendum opinion to determine the etiology of any current cervical spine disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include those in the February 2017 examination.  This review should also include the Veteran's November 1977 neck laceration. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's cervical spine disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the cervical spine disability is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's cervical spine disability is either caused by or permanently aggravated by the Veteran's service-connected neck laceration.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Then, obtain an addendum opinion to determine the etiology of any current back disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include those in the February 2017 examination and the January 2011 Hearing Transcript.  This review should also include the Veteran's February 1979 in-service complaint of low back pain as the result of a motor vehicle accident in December 1978, and his December 1977 traumatic contusions to the thoracic vertebrae region, upper lumbar. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's back disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Finally, obtain an addendum opinion to determine the etiology of any current foot disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include those in the February 2017 examination and January 2011 Hearing Transcript.  This review should also include the Veteran's in-service diagnosis of athlete's foot in January 1976. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's foot disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's foot disability is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the 0matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




